Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
07/19/2016 09:06 AM CDT




                                                          - 199 -
                                Nebraska Court of A ppeals A dvance Sheets
                                     24 Nebraska A ppellate R eports
                                        MARADIAGA v. SPECIALTY FINISHING
                                             Cite as 24 Neb. App. 199




                                        Yessica Y. Panameno M aradiaga,
                                        appellant, v. Specialty Finishing
                                            and Travelers I ndemnity
                                               Company, appellees.
                                                     ___ N.W.2d ___

                                           Filed July 19, 2016.     No. A-15-845.

                1.	 Workers’ Compensation: Appeal and Error. An appellate court may
                     modify, reverse, or set aside a Workers’ Compensation Court decision
                     only when (1) the compensation court acted without or in excess of its
                     powers; (2) the judgment, order, or award was procured by fraud; (3)
                     there is not sufficient competent evidence in the record to warrant the
                     making of the order, judgment, or award; or (4) the findings of fact by
                     the compensation court did not support the order or award.
                2.	 ____: ____. An appellate court will not disturb a compensation court
                     judge’s findings of fact unless clearly wrong.
                3.	 ____: ____. An appellate court is obligated in workers’ compensation
                     cases to make its own determinations as to questions of law.
                4.	 Workers’ Compensation: Proof. In a workers’ compensation case,
                     the plaintiff must establish by a preponderance of the evidence that
                     the injury for which an award is sought arose out of and in the course
                     of employment.
                 5.	 ____: ____. The two phrases “arising out of” and “in the course of” in
                     Neb. Rev. Stat. § 48-101 (Reissue 2010) are conjunctive; in order to
                     recover, a claimant must establish by a preponderance of the evidence
                     that both conditions exist.
                6.	 ____: ____. The phrase “arising out of,” as used in Neb. Rev. Stat.
                     § 48-101 (Reissue 2010), describes the accident and its origin, cause,
                     and character, i.e., whether it resulted from the risks arising within
                     the scope of the employee’s job; the phrase “in the course of,” as used
                     in § 48-101, refers to the time, place, and circumstances surrounding
                     the accident.
                                     - 200 -
            Nebraska Court of A ppeals A dvance Sheets
                 24 Nebraska A ppellate R eports
                   MARADIAGA v. SPECIALTY FINISHING
                        Cite as 24 Neb. App. 199

 7.	 Workers’ Compensation. All risks causing injury to an employee can
      be placed within three categories: (1) employment related—risks dis-
      tinctly associated with the employment; (2) personal—risks personal
      to the claimant, e.g., idiopathic causes; and (3) neutral—a risk that
      is neither distinctly associated with the employment nor personal to
      the claimant.
 8.	 ____. Under the positional risk doctrine, when an employee, in the
      course of his or her employment, is reasonably required to be at a partic-
      ular place at a particular time and there meets with an accident, although
      one which any other person then and there present would have met with
      irrespective of his or her employment, that accident is one “arising out
      of” the employment of the person so injured.
  9.	 ____. Generally, a risk may be classified as “neutral” for either of two
      reasons: (1) the nature of the risk may be known, but may be associated
      neither with the employment nor the employee personally, or (2) the
      nature of the cause of harm may be simply unknown.
10.	 ____. When there is at least some evidence of a possibility of a per-
      sonal or idiopathic factor contributing to a fall, the fall is not properly
      categorized as a purely unexplained fall.

  Appeal from the Workers’ Compensation Court: Daniel R.
Fridrich, Judge. Affirmed.
  Terry M. Anderson and David M. O’Neill, of Hauptman,
O’Brien, Wolf & Lathrop, P.C., for appellant.
  Patrick B. Donahue and Dennis R. Riekenberg, of Cassem,
Tierney, Adams, Gotch & Douglas, for appellees.
   Pirtle and Bishop, Judges.
   Bishop, Judge.
   Yessica Y. Panameno Maradiaga appeals from an order of
the Nebraska Workers’ Compensation Court dismissing with
prejudice her amended petition for workers’ compensation
benefits against her employer, Specialty Finishing, and its
insurer, Travelers Indemnity Company. Maradiaga challenges
the court’s determination that the ankle fracture she sustained
in her employer’s parking lot did not “arise out of” her employ-
ment. For the following reasons, we affirm.
                             - 201 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
               MARADIAGA v. SPECIALTY FINISHING
                    Cite as 24 Neb. App. 199

                         BACKGROUND
   On May 18, 2014, Maradiaga was employed as a “box
feeder” at Specialty Finishing. She arrived for her 12-hour
shift just prior to 6 p.m., parking in her employer’s park-
ing lot. At trial, Maradiaga testified she exited her car and
fell down while walking in the parking lot. At the time, the
only item she was carrying was a small lunchbox. She then
returned to her car and sat down. When she got up again,
she felt pain and could not walk. She summoned another
employee’s help and was transported to the hospital. She was
diagnosed with a “left lateral malleolus fracture with medial
clear space widening,” otherwise known as an “unstable ankle
fracture.” Maradiaga underwent surgery to repair the fracture
on May 23.
   One of the exhibits Maradiaga offered into evidence at trial
was the deposition of Myrna Partida, who worked in human
resources at Specialty Finishing. Attached to Partida’s deposi-
tion was a transcript of the recorded statement Maradiaga gave
to an insurance claims adjuster on June 2, 2014. When the
adjuster asked Maradiaga to explain how she injured her ankle,
she said she got out of her car, took one step, and her foot
twisted. She fell to the ground, then got up and sat back down
in her car. When she exited her car and began to walk, the pain
was too great to continue.
   Partida testified at trial that on the day following the inci-
dent, she spoke with Maradiaga on the telephone. According
to Partida, Maradiaga told her she got out of her car, stood up,
and felt pain in her leg. She then “fell back down.” When she
“got back up” and started walking, the pain was “really bad,”
so she summoned another employee to assist her. She was
then taken to the hospital. According to Partida, Maradiaga
described the injury as “strange,” because she put both feet
on the ground and “just felt this pain.” Insurance forms that
Partida completed on May 29 and 30, 2014, indicated that
Maradiaga reported feeling “pain in her foot” upon exiting her
car and placing her feet on the ground.
                             - 202 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
               MARADIAGA v. SPECIALTY FINISHING
                    Cite as 24 Neb. App. 199

   The medical records received into evidence also contained
accounts of the incident. The emergency room records indicate
Maradiaga twisted her left ankle getting out of her car at work.
They further indicate she did not report falling. Records from a
physician’s office visit on May 21, 2014, state that Maradiaga
was exiting her car and slipped, causing her feet to go out
from under her. An orthopedist’s records dated May 23, 2014,
indicate Maradiaga twisted her ankle in her employer’s park-
ing lot.
   Following trial, in its written order entered on August 21,
2015, the compensation court found that Maradiaga was exit-
ing her car in Specialty Finishing’s parking lot when she took
a step, twisted her ankle, and felt pain. The court found that
although Maradiaga then fell to the ground, she “injured her
left ankle before falling to the ground.” The court indicated
that “[a]s best [it could] discern, [Maradiaga] suffered no
injuries from actually falling.” The court found Maradiaga had
no preexisting condition that contributed to her injury. It fur-
ther found that Maradiaga’s employment did not contribute to
the injury:
      [Maradiaga] was merely walking. She did not trip. She
      did not slip. There was nothing in the parking lot that
      created a hazard for her. She was not carrying anything
      heavy that stressed her body or her ankle, specifically.
      [Maradiaga] broke her ankle while taking a step. It just
      happened to occur at work. Work did not contribute to
      her injury, so Specialty [Finishing] should not be liable
      for it. The Court finds [Maradiaga] did not suffer an
      injury that arose out of her employment with Specialty
      [Finishing].
The court specifically determined the case was not controlled
by Logsdon v. ISCO Co., 260 Neb. 624, 618 N.W.2d 667
(2000), which involved application of the positional risk doc-
trine to an unexplained fall on an employer’s premises. The
court explained that Maradiaga did not sustain injuries during
                             - 203 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
               MARADIAGA v. SPECIALTY FINISHING
                    Cite as 24 Neb. App. 199

an unexplained fall, but fell after injuring her ankle while tak-
ing a step.
   Based on its determination that Maradiaga’s injury did not
arise out of her employment, the compensation court dismissed
with prejudice Maradiaga’s amended petition for compensation
benefits, and Maradiaga timely appealed to this court.

                 ASSIGNMENT OF ERROR
  Maradiaga assigns that the compensation court erred in
determining that her injury did not arise out of her employment.

                    STANDARD OF REVIEW
   [1-3] An appellate court may modify, reverse, or set aside
a Workers’ Compensation Court decision only when (1) the
compensation court acted without or in excess of its powers;
(2) the judgment, order, or award was procured by fraud; (3)
there is not sufficient competent evidence in the record to war-
rant the making of the order, judgment, or award; or (4) the
findings of fact by the compensation court did not support the
order or award. Logsdon v. ISCO Co., supra. A reviewing court
will not disturb a compensation court judge’s findings of fact
unless clearly wrong. See id. An appellate court is obligated in
workers’ compensation cases to make its own determinations
as to questions of law. Id.

                          ANALYSIS
   [4] The Nebraska Workers’ Compensation Act (Act) pro-
vides that “[w]hen personal injury is caused to an employee
by accident or occupational disease, arising out of and in the
course of his or her employment, such employee shall receive
compensation therefor from his or her employer . . . ,” as long
as the employee was not willfully negligent at the time of
receiving the injury. Neb. Rev. Stat. § 48-101 (Reissue 2010).
The Act defines “[a]ccident” as “an unexpected or unfore-
seen injury happening suddenly and violently, with or without
human fault, and producing at the time objective symptoms of
                              - 204 -
          Nebraska Court of A ppeals A dvance Sheets
               24 Nebraska A ppellate R eports
                MARADIAGA v. SPECIALTY FINISHING
                     Cite as 24 Neb. App. 199

an injury.” Neb. Rev. Stat. § 48-151(2) (Reissue 2010). The
Act places the burden of proof on the claimant “to establish
by a preponderance of the evidence that such unexpected or
unforeseen injury was in fact caused by the employment.” Id.
“There is no presumption from the mere occurrence of such
unexpected or unforeseen injury that the injury was in fact
caused by the employment.” Id.
   [5,6] “The two phrases ‘arising out of’ and ‘in the course
of’ in § 48-101 are conjunctive; in order to recover, a claimant
must establish by a preponderance of the evidence that both
conditions exist.” Zoucha v. Touch of Class Lounge, 269 Neb.
89, 93, 690 N.W.2d 610, 614-15 (2005). The phrase “aris-
ing out of” describes the accident and its origin, cause, and
character, i.e., whether it resulted from the risks arising within
the scope of the employee’s job; the phrase “in the course of”
refers to the time, place, and circumstances surrounding the
accident. Id. Whether an injury arose out of and in the course
of employment must be determined from the facts of each case.
Murphy v. City of Grand Island, 274 Neb. 670, 742 N.W.2d
506 (2007).
   In this case, it is undisputed that Maradiaga sustained an
injury “in the course of” her employment. See Zoucha v. Touch
of Class Lounge, supra (employee who is injured in accident
on his or her employer’s premises while coming to or leaving
work is injured within course of his or her employment). The
issue before us is whether Maradiaga has satisfied the “arising
out of” prong of § 48-101.
   [7] We begin by looking to the three categories into which
all risks causing injury to an employee can be placed. See
Logsdon v. ISCO Co., 260 Neb. 624, 618 N.W.2d 667 (2000).
The first category, employment-related risks, includes “risks
distinctly associated with the employment.” Id. at 628, 618
N.W.2d at 672. Injury caused by risks falling within this cat-
egory is “universally compensable.” Id. at 629, 618 N.W.2d at
672. The second category, personal risks, encompasses “risks
                               - 205 -
          Nebraska Court of A ppeals A dvance Sheets
               24 Nebraska A ppellate R eports
                MARADIAGA v. SPECIALTY FINISHING
                     Cite as 24 Neb. App. 199

personal to the claimant, e.g., idiopathic causes.” Id. at 628,
618 N.W.2d at 672. Injury caused by personal risks is “uni-
versally noncompensable.” Id. at 629, 618 N.W.2d at 672. The
third category, neutral risks, includes risks that are “neither
distinctly associated with the employment nor personal to the
claimant.” Id. In Nebraska, injury arising from neutral risks is
“generally compensable.” Id.
   Maradiaga argues that because her injury “was not shown
to be related to any personal condition . . . nor any other
personal activity, the injury had a ‘neutral’ cause.” Brief for
appellant at 7. She maintains she is entitled to compensation
because Nebraska has adopted the “‘positional risk’ doctrine,”
under which “[a]n injury that has a ‘neutral’ cause, but is oth-
erwise incurred ‘in the course’ of employment, is presumed
to ‘arise out of’ that employment.” Id. In order to address
Maradiaga’s argument, it is necessary to provide some back-
ground on the positional risk doctrine and its limited applica-
tion in Nebraska law.
   The positional risk doctrine is one of several approaches to
determining whether an employee’s injury arises out of his or
her employment. 1 Arthur Larson & Lex K. Larson, Larson’s
Workers’ Compensation Law §§ 3.01 and 3.05 (2016). As a
point of reference, we note that the “prevalent” approach in the
United States is still the “increased risk doctrine.” Id., § 3.02 at
3-6. “The increased risk doctrine requires an employee to dem-
onstrate that his employment duties expose him to a greater
risk or hazard than that to which the general public in the area
is exposed.” Nippert v. Shinn Farm Constr. Co., 223 Neb. 236,
238, 388 N.W.2d 820, 822 (1986).
   [8] According to Larson, only “[a] few courts have accepted
the full implications” of the positional risk doctrine, 1 Larson
& Larson, supra, § 3.05 at 3-7, which has been articulated
as follows:
         “‘[W]hen one in the course of his employment is rea-
      sonably required to be at a particular place at a particular
                            - 206 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
               MARADIAGA v. SPECIALTY FINISHING
                    Cite as 24 Neb. App. 199

      time and there meets with an accident, although one
      which any other person then and there present would
      have met with irrespective of his employment, that acci-
      dent is one “arising out of” the employment of the person
      so injured.’”
Nippert v. Shinn Farm Constr. Co., 223 Neb. at 238-39, 388
N.W.2d at 822 (quoting treatise passage currently found at 1
Larson & Larson, supra, § 5.01[5]).
   The positional risk doctrine is usually “approved and used
in very particular situations.” 1 Larson & Larson, supra,
§ 3.05 at 3-7. The common characteristic among the situa-
tions to which it applies is that “the only connection of the
employment with the injury is that its obligations placed the
employee in the particular place at the particular time when he
or she was injured by some neutral force, meaning by ‘neutral’
neither personal to the claimant nor distinctly associated with
the employment.” Id., § 3.05 at 3-8.
   [9] Generally, a risk may be classified as “‘neutral’” for
either of two reasons: (1) “[t]he nature of the risk may be
known, but may be associated neither with the employment
nor the employee personally,” or (2) “the nature of the cause
of harm may be simply unknown.” Id., § 7.04[1][a] at 7-25.
Examples of neutral risks of the first type are stray bullets,
lightning, or hurricanes, see id., § 4.03, while the most com-
mon example of a neutral risk of the second type is a purely
unexplained fall, id., § 7.04[1][a].
   The Nebraska Supreme Court has applied the positional
risk doctrine in cases involving both types of neutral risks.
Nippert v. Shinn Farm Constr. Co., supra, involved a neutral
risk of the first type—a known risk neither associated with
the employment nor the employee personally. In Nippert, a
farm employee was injured on the job when a tornado picked
him up and “hurled him to the ground some 30 feet away.”
223 Neb. at 237, 388 N.W.2d at 821. The compensation court
denied benefits, relying on McGinn v. Douglas County Social
                             - 207 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
               MARADIAGA v. SPECIALTY FINISHING
                    Cite as 24 Neb. App. 199

Services Admin., 211 Neb. 72, 317 N.W.2d 764 (1982), in
which the court applied the increased risk doctrine to a case
involving similar facts. Reversing the compensation court’s
denial of benefits, the court in Nippert overruled McGinn,
holding that the positional risk doctrine was the “better rule.”
Nippert v. Shinn Farm Constr. Co., 223 Neb. at 238, 388
N.W.2d at 822. It is clear that a tornado is a known neutral
risk which is neither associated with the employment nor
the employee personally. In Nippert, the court concluded the
employee’s injury was compensable because under “the posi-
tional risk test . . . ‘“any other person then and there present
would have met”’” with the same accident “‘“irrespective”’”
of employment, and the claimant’s employment required him
to be in the area where the tornado struck. 223 Neb. at 238,
388 N.W.2d at 822.
   The Nebraska Supreme Court next applied the positional
risk doctrine in Logsdon v. ISCO Co., 260 Neb. 624, 618
N.W.2d 667 (2000), a case involving a neutral risk of the
second type—where the nature of the cause of harm may be
simply unknown. In Logsdon, an employee was walking on his
employer’s premises during a morning break. He turned around
to talk to some coworkers who were walking behind him, and
the next thing he knew, he was in an ambulance. There was
no other evidence indicating how the employee fell, but it
was undisputed that he fell and fractured his skull while in the
course of his employment.
   In holding that the employee’s injury was compensable,
the court in Logsdon discussed the three categories of risk
and framed the issue before it as “whether an injury without
an explanation is a compensable neutral injury.” 260 Neb. at
629, 618 N.W.2d at 672. The court indicated it had already
“adopted the positional risk doctrine in the context of injuries
arising from neutral risks.” Id. at 629, 618 N.W.2d at 673,
citing Nippert v. Shinn Farm Constr. Co., 223 Neb. 236, 388
N.W.2d 820 (1986). The court then reasoned that “because
                            - 208 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
               MARADIAGA v. SPECIALTY FINISHING
                    Cite as 24 Neb. App. 199

the cause of an unexplained fall is unknown, the fall must
be attributed to a neutral risk, i.e., one neither distinctly
personal to the claimant nor associated with the claimant’s
employment.” Logsdon v. ISCO Co., 260 Neb. at 632, 618
N.W.2d at 674. After reaffirming its holding that the posi-
tional risk doctrine applies “in the case of an injury arising
from a neutral risk,” the court concluded that because the
employee “would not have been at the place of injury but for
the duties of his employment,” a presumption arose that “his
injuries ‘arose out of’ his employment.” Id. The court further
noted that the “presumption was not rebutted by evidence
of any idiopathic cause or other risk personal to the claim-
ant.” Id.
   The case before us does not present a neutral risk of the
type presented in Nippert v. Shinn Farm Constr. Co., supra,
or in Logsdon v. ISCO Co., supra. Unlike the facts in Nippert,
we are not dealing with a known neutral risk which is neither
associated with the employment nor the employee personally—
the kind of risk that any other person then and there present
would have met with irrespective of employment. Stray bullets
and tornados are examples of this type of known neutral risk;
twisted ankles are not.
   However, this case is also not one in which “the nature of
the cause of harm” is “unknown” in the same way that the
cause of a purely unexplained fall is “unknown.” See Logsdon
v. ISCO Co., 260 Neb. 624, 630, 618 N.W.2d 667, 673 (2000).
The only evidence in Logsdon was that the employee turned
around while walking, and the next thing he knew he was
in an ambulance. There were a myriad of things that might
have contributed to the employee’s fall, but no evidence to
establish what actually did. Given this absence of evidence,
the positional risk doctrine was the only avenue available to
the employee to establish the “arising out of” requirement of
§ 48-101, and the Nebraska Supreme Court endorsed its appli-
cation under those circumstances. Logsdon v. ISCO Co., supra.
                             - 209 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
               MARADIAGA v. SPECIALTY FINISHING
                    Cite as 24 Neb. App. 199

The court explained that “‘[i]n a pure unexplained-fall case,
there is no way in which an award can be justified as a mat-
ter of causation theory except by a recognition that [the posi-
tional risk doctrine’s] but-for reasoning satisfies the “arising”
requirement. . . .’” Id. at 631, 618 N.W.2d at 673-74, quoting
1 Larson & Larson, supra, § 7.04[1][a].
   Here, Maradiaga faced no similar hurdle in proving that
her injury arose out of her employment. Based upon the com-
pensation court’s findings, Maradiaga took a step, twisted her
ankle, and felt pain. She did not wake up in an ambulance or
hospital, not knowing what happened to her. If Maradiaga’s
employment contributed to her injury in some way, she could
have presented evidence to establish that fact. If, for example,
she stepped on a rock or a slick spot in the parking lot which
caused her to twist her ankle, she could have so testified.
However, Maradiaga presented no such evidence, and it is dif-
ficult to imagine that any risk of employment caused her to
twist her ankle, or otherwise caused her bone to fracture, as she
stepped out of her car. This type of injury does not satisfy the
type of “unknown” cause of harm that warranted application of
the positional risk doctrine in Logsdon v. ISCO Co., 260 Neb.
at 630, 618 N.W.2d at 673, where the employee woke up in
an ambulance.
   The distinction between this case and Logsdon v. ISCO
Co., supra, becomes clearer when one considers that the
mechanism of the fall in Logsdon is what was unknown. The
employee turned while walking, and the next thing he knew
he was in an ambulance. We do not know if the employee
tripped over a crack in the sidewalk, stumbled over a rock, or
simply tripped over his own feet. Perhaps because the absence
of evidence made it impossible to rule out the possibility
that a risk of employment contributed to the fall, the court
permitted the employee to rely on the positional risk doctrine
to satisfy the “arising out of” requirement of § 48-101: “[I]t
logically follows that if the ‘in the course of’ employment test
                              - 210 -
          Nebraska Court of A ppeals A dvance Sheets
               24 Nebraska A ppellate R eports
                MARADIAGA v. SPECIALTY FINISHING
                     Cite as 24 Neb. App. 199

is met in a purely unexplained-fall case, the injury will be
presumed to ‘arise out of’ the employment.” Id. at 632, 618
N.W.2d at 674.
   In our case, by contrast, the mechanism of the twisted
ankle is not a mystery. As the compensation court found:
“[Maradiaga] was merely walking. She did not trip. She did
not slip. There was nothing in the parking lot that created
a hazard for her. She was not carrying anything heavy that
stressed her body or her ankle, specifically. [Maradiaga] broke
her ankle while taking a step.” If Maradiaga’s employment did
contribute to the injury in some way, there was nothing to pre-
vent her from establishing that fact. This case did not involve
a completely unexplained fall like the situation in Logsdon
v. ISCO Co., 260 Neb. 624, 618 N.W.2d 667 (2000), and the
Act places the burden of proof on the claimant “to establish
by a preponderance of the evidence that such unexpected or
unforeseen injury was in fact caused by the employment.”
§ 48-151(2).
   Maradiaga at one point in her brief suggests that “perhaps
the fall did cause the injury here, or exacerbate it.” Brief
for appellant at 13. In this passage, Maradiaga appears to be
contesting the compensation court’s finding that her injury
occurred before her fall, seemingly in an attempt to fit this case
within Logsdon v. ISCO Co., supra. However, the compensa-
tion court’s finding that the injury preceded the fall was not
clearly wrong, as we discuss next.
   Although Maradiaga testified at trial that she fell in the
parking lot, returned to her car, and then felt pain upon stand-
ing, her testimony was inconsistent with much of the remain-
ing evidence. Partida testified that the day following the
accident, Maradiaga told her she got out of her car, stood up,
and felt pain in her leg. She then fell back down, and when
she got up again and started walking, the pain was “really
bad.” This account of the injury was consistent with the
insurance forms Partida completed on May 29 and 30, 2014,
                              - 211 -
          Nebraska Court of A ppeals A dvance Sheets
               24 Nebraska A ppellate R eports
                MARADIAGA v. SPECIALTY FINISHING
                     Cite as 24 Neb. App. 199

and was largely consistent with the account Maradiaga gave
to the insurance adjuster on June 2, as well as the accounts
in the emergency room records and the orthopedist’s records,
although these accounts indicated that Maradiaga twisted
either “her foot” or her ankle. It was only the records from a
physician’s office visit on May 21 that indicated Maradiaga
slipped and fell. Considering all of the evidence, the court’s
finding that Maradiaga’s injury preceded her fall was not
clearly wrong.
   At another point, Maradiaga suggests the issue of whether
her fall contributed to her injury is not relevant, because
“[i]t is enough that an ‘accident’ of some kind occurred on
the employer’s premises, and that [she] was injured in that
accident.” Brief for appellant at 13. However, applying the
positional risk doctrine in this manner would dilute the “aris-
ing out of” requirement of § 48-101 to where it would cease to
have any significant meaning. Further, to presume that every
accident occurring on the employer’s premises is caused by
employment would be contrary to the provision of § 48-151(2)
which states that “[t]here is no presumption from the mere
occurrence of such unexpected or unforeseen injury that the
injury was in fact caused by the employment.”
   [10] Although the Nebraska Supreme Court did allow for the
presumption of an injury arising out of employment in a purely
unexplained-fall case if it occurred in the course of employ-
ment, we note that it also stated that “[w]hen there is at least
some evidence of a possibility of a personal or idiopathic factor
contributing to the fall, the fall is not properly categorized as
a purely unexplained fall.” Logsdon v. ISCO Co., 260 Neb. at
633, 618 N.W.2d at 675. It clarified that “[i]n the instant case,
we are presented with a purely unexplained fall, which can be
attributed only to a neutral risk.” Id. at 634, 618 N.W.2d at 675.
This is a narrow holding applicable to purely unexplained falls;
extending the positional risk doctrine to the circumstances of
the case before us would broaden the presumption—that the
                             - 212 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
               MARADIAGA v. SPECIALTY FINISHING
                    Cite as 24 Neb. App. 199

mere occurrence of an injury at work was caused by employ-
ment—to the point of making § 48-151(2) meaningless. We
decline to do so.
   We recognize that an injury resulting from an “everyday
activity” may be compensable if the activity “constituted a
risk contributed by employment.” Cox v. Fagen Inc., 249 Neb.
677, 684, 545 N.W.2d 80, 86 (1996). However, as we said
in Carter v. Becton-Dickinson, 8 Neb. App. 900, 907, 603
N.W.2d 469, 474 (1999), nonstrenuous walking is the “epit-
ome of a nonemployment risk.” Here, there is no evidence
that the everyday activity of exiting a car, while carrying noth-
ing heavier than a small lunchbox, was a risk of Maradiaga’s
employment.
                     CONCLUSION
 For the foregoing reasons, the judgment of the Nebraska
Workers’ Compensation Court is affirmed.
                                              A ffirmed.
 Moore, Chief Judge, participating on briefs.